Citation Nr: 1203802	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied service-connection claim for an acquired psychiatric disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and/or posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure, and/or as secondary to an acquired psychiatric disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1971 to October 1975.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of April 2005, September 2007 and February 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Procedural history

In August 1986, the Board denied the Veteran's service-connection claim for an acquired psychiatric disability, which the Veteran did not appeal.  Subsequently, in April 2004, the Veteran filed a request to reopen this previously denied claim.  The RO denied this request to reopen in the above-referenced April 2005 rating decision.  The Veteran was notified of this determination in a letter dated April 12, 2005.  In March 2006, the Veteran submitted a notice of disagreement (NOD) with the RO's decision to deny his service-connection claim.  See the Veteran's March 7, 2006 VA Form 9 submitted with his NOD.  Although the RO issued a Statement of the Case (SOC) in September 2006 addressing a nonservice-connected pension claim that was also denied by the RO in April 2005, the RO pertinently did not issue a SOC addressing the Veteran's acquired psychiatric disability claim. 

In March 2007, the Veteran filed a statement that the RO interpreted to be a service-connection claim for PTSD.  The RO denied this claim in the above-referenced September 2007 rating decision.  The Veteran disagreed with this determination, and the RO subsequently issued a SOC as to the PTSD claim in May 2008.  The Veteran perfected an appeal by filing a timely VA Form 9 in June 2008.

Finally, the RO denied the Veteran's service-connection claim for diabetes mellitus in the above-referenced February 2009 rating decision.  The Veteran disagreed with this determination and perfected an appeal as to this issue as well.

The United States Court of Appeals for Veterans Claims (the Court) has pertinently determined that a mental disorder claim cannot be limited to a single diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this connection, the Board observes that the Veteran filed a claim to reopen his previously denied service-connection claim for a mental disorder in April 2004.  The RO characterized the issue as entitlement to service connection for schizophrenia alone, and denied the Veteran's request to reopen.  After filing a timely NOD as to this claim, the RO did not issue a SOC addressing the Veteran's service-connection claim.  The Veteran's request to reopen his previously denied service-connection claim for a mental disorder remains on appeal, and the Board has jurisdiction of the issue in question.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In circumstances such as these, where a veteran has disagreed with an RO rating decision, but no SOC has been issued as to the decision in dispute, the Board generally remands that veteran's claim for readjudication in an SOC.  In this case however, in light of the Court's holding in Clemons, and in light of the fact that the Veteran has perfected an appeal for PTSD while his request to reopen his previously denied service-connection claim for an acquired psychiatric disorder was still pending, the Board will reopen the Veteran's previously denied claim herein, and will combine the reopened claim with his already-perfected PTSD claim.  As a result, the issue on appeal should be characterized as entitlement to service-connection for an acquired psychiatric disability, to include schizophrenia and/or PTSD, and the Veteran should be afforded the benefit of an April 2004 date of claim should service-connection be ultimately granted for any acquired psychiatric disability.  

The Board notes that the Veteran is in no way prejudiced by the Board's reopening of his previously denied service-connection claim for an acquired psychiatric disability herein, as such favorable action triggers the VA's duty to assist the Veteran with his claim, and enables the VA to adjudicate the claim on its merits.
Remanded issues

The Veteran's reopened service-connection claim for an acquired psychiatric disability, and his service-connection claim for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1986, the Board denied the Veteran's service-connection claim for an acquired psychiatric disability.  The Veteran did not appeal this decision.  

2.  The evidence associated with the claims folder subsequent to the Board's August 1986 decision has not been previously submitted to agency decisionmakers, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service-connection for an acquired psychiatric disability, to include schizophrenia and/or PTSD. 


CONCLUSIONS OF LAW

1.  The Board's August 1986 decision is final.  38 C.F.R. § 20.1100 (2011). 

2.  Since the Board's August 1986 decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disability.  Therefore, the claim is reopened.  38 U.S.C.A.    § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  The VCAA has since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of VCAA, or filed before the date of enactment and not yet final as of that date.

The Board has considered this legislation with respect to the Veteran's application to reopen the previously disallowed service-connection claim.  38 U.S.C.A.             § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the instant matter, given the favorable action taken below regarding the Veteran's application to reopen his claim, the Board finds that further discussion of VCAA is not required with respect to this claim to reopen.  Any error in the duties to notify the Veteran of the evidence necessary to substantiate his claim to reopen, or to assist him in the development of his claim to reopen is harmless.  

Relevant law and regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 3.303 (2011). 

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of her claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has recently stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2011).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

The Board denied the Veteran's service-connection claim for an acquired psychiatric disability in an August 1986 decision.  The Veteran did not appeal this decision, and it became final.  38 C.F.R. § 20.1100 (2011).

In essence, the Board denied the Veteran's service-connection claim in August 1986 based on findings that no diagnosed mental disability, to include psychosis, was shown to exist during service, or within one year of the Veteran's separation from service in 1976.  The Board noted that it was a number of years following his separation from service before any clinical showing of an acquired psychiatric disability was demonstrated.   See the Board's August 1986 decision, page 5.  

The Board's current inquiry will be directed to the question of whether any additionally submitted [i.e. after August 1986] evidence bears directly and substantially upon these prior Board findings.

Although a handwritten statement from the Veteran's brother received by VA in April 1983 included a brief statement indicating that the Veteran spoke of an aircraft accident occurring while serving on the USS Midway, statements received from the Veteran since the Board's August 1986 more specifically describe the circumstances of this claimed in-service accident, to include previously-unidentified dates and names of casualties.  See, e.g., the Veteran's July 2007 Statement in Support of Claim for Service Connection for PTSD [noting that he witnessed the loss of a squadron aircraft on April 12, 1975 while serving aboard the USS Midway in Yokosuka Japan, in which Commander D.C.W. was killed].  The Veteran later suggested that the incident took place between May 25, 1975 and September 14, 1975.  He has frequently asserted that D.C.W. was a close friend and a father figure, and that he watched him die in the accident.  In a March 7, 2006 statement, the Veteran asserted for the first time that the "trauma from this experience was the beginning of my schizophrenia."  

The Board finds that the lay evidence described above constitutes new and material evidence as to the issue on appeal, as such evidence was not of record prior to the last final denial of the Veteran's claim in August 1986, and relates to unestablished facts necessary to substantiate service-connection claim for an acquired psychiatric disability.  Indeed, the credibility of lay assertions, although not their weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claim for service connection.  See Justus, supra.  Accordingly, there is sufficient new and material evidence to reopen the Veteran's claim.  See 38 C.F.R. § 3.156 (2011).  

The Board wishes to make clear that although there may be of record new and material evidence sufficient to reopen the Veteran's claim, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

For reasons which will be expressed below, the Board finds that additional development is required before the Veteran's reopened service-connection claim may be adjudicated on the merits.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  To that extent only, the appeal is allowed.





REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claims must be remanded for further evidentiary development.  

Acquired psychiatric disability 

As discussed above, the Board has reopened and expanded the Veteran's mental illness claim to include consideration of whether service connection is warranted for any acquired psychiatric disability, to include schizophrenia and/or PTSD.  Indeed, the Veteran filed his request to reopen this previously denied claim in April 2004.

As discussed above, the Veteran in essence asserts that his current mental illness is etiologically related to traumatic experiences he faced while serving in the Navy during his active duty service.  More specifically, the Veteran contends that he witnessed an aircraft accident while serving aboard the aircraft carrier USS MIDWAY between May and September 1975, in which his friend and father-figure Commander D.C.W. was killed.  

It does not appear that the agency of original jurisdiction (AOJ) has attempted to verify the Veteran's claimed stressor outside of visiting an unofficial Navy website.  The AOJ should take appropriate action to verify the Veteran's claimed stressor with the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC), or any other research/records center deemed appropriate.  If the Veteran's described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

In addition, the Veteran has not been afforded a full VA Compensation and Pension Examination during the pendency of this appeal, taking into account the Veteran's more recent PTSD assertions, or addressing the date of onset and etiology of any diagnosed disorder, to include psychosis.  The Board believes such should be scheduled in this case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Diabetes mellitus

In a November 3, 2006 statement, the Veteran asserted that he currently has Type II diabetes mellitus, secondary to in-service herbicide exposure.  In the alternative, the Veteran has also claimed that his diabetes is due to periods of stress associated with his well-documented nervous breakdown in 1983.  See the Veteran's December 15, 2009 VA Form 9.  Thus, it appears that in addition to claiming entitlement to service connection for diabetes on a direct basis, the Veteran is also claiming entitlement on a secondary basis, as due to an acquired psychiatric disorder. 

The Board initially notes that it is undisputed that the Veteran has a current diagnosis of Type II diabetes mellitus.  See, e.g., the Veteran's May 19, 2005 VA Primary Care Note with Vitals.

With respect to direct service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  These include Type II diabetes mellitus.  See 38 C.F.R. § 3.309(e) (2011).
 
"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  In fact, the Federal Circuit recently issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.          See also VAOPGCPREC 7-93 [holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace]; and VAOPGCPREC 27-97 [holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam].

In this case, the Veteran argues that he was exposed to herbicides when he served on board the USS Midway, which was stationed in the Gulf of Tonkin during the time period from December 1973 to January 1974.  He asserts he was paid combat pay for that period.  See the Veteran's December 2006 VA Form 21-4142.  Although the Veteran has not specifically indicated that he was present on the landmass or within the inland waterways of Vietnam, the Board believes that deck logs from the USS Midway for these two months of service [December 1973 to January 1974] would be beneficial in helping VA to adjudicate the Veteran's claim.  These deck logs, and any outstanding service personnel records not currently of record should be requested, and if available, obtained.

With respect to the Veteran's secondary service connection claim for diabetes, the Board notes that this claim is inextricably intertwined with the outcome of his service-connection claim for an acquired psychiatric disability.  In other words, if service connection is granted or denied for the Veteran's acquired psychiatric disability, such may impact the Veteran's diabetes claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter].  Accordingly, adjudication on this issue is deferred.  

The Board adds that because the statutory and regulatory provisions addressing secondary service-connection claims, outlined in 38 C.F.R. § 3.310, are different from the provisions addressing direct service-connection claims, additional notification action under the VCAA is also required with respect to the Veteran's diabetes service-connection claim.  38 C.F.R. § 3.159(b).
Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  The VBA should send the Veteran a letter asking him to identify any additional medical treatment he has received for his claimed psychiatric and diabetes disabilities.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, to include all relevant updated VA treatment reports.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

2.  VBA should also send the Veteran a letter explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim of entitlement to service-connection for a diabetes mellitus on both a direct and secondary basis.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303 and 3.310, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The VBA should also assure that all notice and development required by the VCAA has been accomplished with respect to the Veteran's reopened and expanded acquired psychiatric disability claim, to include providing the Veteran with notice of the July 13, 2010 regulations changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f).

3.  The VBA should also attempt to locate and obtain any additional service personnel records that are not currently in the Veteran's file.   Efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

4.  VBA should also attempt to obtain copies of the deck logs dated from December 1973 to January 1974 for the USS Midway.  As above, efforts to obtain these records should be memorialized in the Veteran's VA claims folder, and all records obtained should be associated with the claims folder.  Notice of inability to obtain any identified records should comply with 38 C.F.R. § 3.159(e) (2011). 

5.   VBA should undertake any necessary development to independently verify the Veteran's described in-service stressor regarding his observation of an aircraft accident, and the death of Commander D.C.W. while serving on the USS Midway in Japan between the months of May and September 1975.  Such verification efforts should include contacting the National Personnel Records Center (NPRC), the U.S. Army and Joint Service Records Research Center (JSRRC) and/or other agency deemed appropriate.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  

If the search for corroborating information leads to negative results, VBA should notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.  If the any described stressor lacks sufficient information for verification purposes, such should be noted in a formal finding.

6.  After completing all of the above, the VBA should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed mental disorders, to include schizophrenia and PTSD.  VBA should send the Veteran's claims file, a copy of this REMAND, and a summary of any verified in-service stressors to the examiner for review, and the report should reflect that such review occurred.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail, to include an assessment of the impact the Veteran's diagnosed mental disorder or disorders have on his occupational functioning, if any.

Upon review of the record and after examination and interview of the Veteran, the examiner should provide opinions with supporting clinical rationale as to the following questions:

a.) Is it as likely as not that the Veteran has a current acquired psychiatric disability, to include schizophrenia and/or PTSD, that is related to an in-service stressor?  If so, identify the particular stressor that is related to the current psychiatric disability. 

b.) Notwithstanding whether or not the Veteran's claimed stressor is verified, is it as likely as not that the Veteran has a current psychosis that first manifested during service, or within his first post-service year in 1976?   The examiner should specifically comment upon the lay and medical evidence of record suggesting that the Veteran may have experienced psychotic symptomatology prior to his nervous breakdown in 1983.  See, e.g., the Veteran's July 18, 2003 statement to Dr. J.N.P [indicating he first started showing symptoms when he was about 30 years of age (1978), but was not treated until age 35 (1983)].  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examination cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion.  

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should review the Veteran's entire record, and readjudicate his service-connection claims for an acquired psychiatric disability, and for diabetes mellitus [on both a direct and secondary basis].  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


